Citation Nr: 1639667	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1995 to February 1996 and from October 1996 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, the Veteran testified at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  In September 2015, the Board notified the Veteran that the Veterans Law Judge who held the August 2012 hearing is no longer employed by the Board.  The Veteran was offered the choice of appearing for another Board hearing before a different Veterans Law Judge or having the appeal considered based on the evidence of record.  38 U.S.C.A. § 7107(c) (West 2015).  The Veteran elected to have his appeal determined based on the evidence of record.  

The Veteran's appeal was previously before the Board in January 2013 and December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional records and provide a VA examination.  First, it appears the Veteran applied for vocational rehabilitation in February 2006.  These records should be associated with the claims file, as they may contain information relevant to the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Social Security Administration (SSA) requested records from VA in November 2011, and Dr. N. K. W. filled out an SSA evaluation in February 2015.  
On remand, the AOJ should obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, an additional VA examination is necessary to address discrepancies between prior VA examinations and private and VA Medical Center (VAMC) treatment records, which differ regarding diagnoses of posttraumatic stress disorder (PTSD) and depression.  In addition, the Veteran has alleged multiple times, such as in his June 2016 claim, that his psychiatric disorder is a result of his service-connected disabilities, including sleep apnea.  Secondary service connection has not been addressed in prior examinations and should be included in the examination on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran via a 38 C.F.R. § 3.159(b) notice letter (addressing the claim under 38 C.F.R. § 3.310)  and afford him the opportunity to identify any relevant VA treatment received.  In addition, give the Veteran an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim not currently associated with the claims file.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims folder.  All efforts to procure the records must be documented in the claims file.

3.  Contact the Social Security Administration and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any currently or previously diagnosed acquired psychiatric disorders, making specific findings regarding whether the Veteran has depression and/or meets the criteria for a diagnosis of PTSD. 

In making this determination, the examiner should address private and VA providers' diagnoses of PTSD and depression, such as the PTSD diagnoses noted in Dr. N. K. W.'s treatment notes since 2007; Dr. G. W.'s diagnosis of depression NOS and PTSD in an April 2016 letter; and diagnoses of PTSD and depression from May 2008 to June 2016 at the Little Rock VAMC.  

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis is based on the Veteran's reported stressors.  

c)  With regard to any currently or previously diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is etiologically related to any incident of the Veteran's active service.

d)  If any currently or previously diagnosed psychiatric disorder is not directly related to service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) the disorder is proximately due to or aggravated (chronically worsened) by his service-connected disabilities.  The Veteran's service-connected disabilities include sleep apnea, left varicocele and hydrocele repair (and associated scar), tonsillectomy, narcolepsy, and pseudofolliculitis barbae.  See November 2015 rating decision.
         
A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




